       Case 1:19-cv-00560-KOB Document 140 Filed 08/05/21 Page 1 of 17                           FILED
                                                                                        2021 Aug-05 PM 12:29
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            EASTERN DIVISION

J.C. PENNEY CORPORATION,                     )
INC.,                                        )
                                             )
                     Plaintiff,              )
                                             ) Civil Action No.: 1:19-cv-560-KOB
vs.                                          )
                                             )
OXFORD MALL, LLC                             )
                                             )
       Defendant.                            )

                              MEMORANDUM OPINION

       The court has before it Plaintiff J.C. Penney’s motion for relief pursuant to Fed. R.

Civ. P. 37 and this court’s inherent powers (doc. 120) and Defendant Oxford Mall’s

motion for Fed. R. Civ. P. 11 sanctions (doc. 132). Both motions have been fully briefed,

and the court held a hearing on the motions on July 26, 2021. For the reasons stated on

the record at the hearing, the court DENIES Oxford Mall’s motion for Rule 11 sanctions

(doc. 132) and DENIES IN PART J.C. Penney’s motion for relief (doc. 120), finding

that Rule 37 sanctions against Oxford Mall are not appropriate. But, as explained further

below, the court GRANTS IN PART J.C. Penney’s motion for relief (doc. 120), finding

that sanctions against Oxford Mall under the court’s inherent powers are warranted

because it is highly probable that Oxford Mall acted in bad faith. At the outset, the court

notes that sanctions against Oxford Mall are warranted; the court specifically finds that

sanctions against Oxford Mall’s outside counsel are not appropriate because no evidence
       Case 1:19-cv-00560-KOB Document 140 Filed 08/05/21 Page 2 of 17




even suggested that Oxford Mall shared knowledge of the lack of diversity jurisdiction

with counsel when Oxford Mall learned of the diversity-destroying member.

 I.    Background

       On April 12, 2019, J.C. Penney brought this action pursuant to 28 U.S.C. §

1332(a)(1). (Doc. 1). On May 8, 2019, Oxford Mall filed an answer and counterclaim,

also pleading diversity jurisdiction. (Doc. 9). Oxford Mall also filed a corporate

disclosure statement that did not show a lack of diversity. (Doc. 12). For over two years,

the parties and the court operated under the assumption that the court had subject matter

jurisdiction in this case. But the court did not have subject matter jurisdiction because

both J.C. Penney and Oxford Mall are citizens of Delaware.

       On April 23, 2021—after the court ruled on the parties’ motions for summary

judgment (doc. 88) and Oxford Mall’s motion for reconsideration (doc. 99); Oxford Mall

got J.C. Penney to agree to waive Bankruptcy Court jurisdiction (doc. 85-1); and the

parties participated in an unsuccessful mediation—Defendant Oxford Mall filed a motion

to dismiss this case for lack of subject matter jurisdiction (doc. 107). In its motion to

dismiss, Oxford Mall stated that while reviewing materials after the parties’ March 2021

mediation, it discovered that the court lacked subject matter jurisdiction. (Id.). Oxford

Mall submitted a chart with its motion to dismiss, showing the ownership structure of

Oxford Mall, LLC. (Doc. 107-1). The chart showed that Richard Carlson, a member of

Brandywine Manager, LLC—down the line in Oxford Mall’s ownership structure—is a

                                              2
        Case 1:19-cv-00560-KOB Document 140 Filed 08/05/21 Page 3 of 17




citizen of Delaware. (Id.). Because “a limited liability company is a citizen of any state of

which a member of the company is a citizen,” Mr. Carlson’s Delaware citizenship

destroys diversity jurisdiction. See Rolling Greens MHP, L.P. v. Comcast SCH Holdings,

L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004) (per curiam).

       On April 28, 2021, after a conference call with the parties, the court stayed

proceedings in this case for 60 days to allow J.C. Penney to conduct limited discovery on

the jurisdictional question and the timing related to that question. (Doc. 114). On June 8,

2021, Oxford Mall filed a supplemental corporate disclosure statement, naming Richard

Carlson as a member in Oxford Mall’s ownership structure. (Doc. 119). On the same

date, J.C. Penney filed a motion for attorney’s fees and expenses pursuant to Fed. R. Civ.

P. 37 and the court’s inherent powers, asserting that Oxford Mall knew about Mr.

Carlson’s Delaware citizenship as early as February 2020 and failed to disclose the

information to both J.C. Penney and the court. (Doc. 120).

       On June 16, 2021, the court dismissed this case for lack of subject matter-

jurisdiction and vacated all its numerous prior orders. (Doc. 124). In so doing, the court

retained jurisdiction over collateral matters in this case, as “[i]t is well established that a

federal court may consider collateral issues after an action is no longer pending.” Cooter

& Gell v. Hartmax Corp., 496 U.S. 384, 395 (1990). Considering sanctions is such a

collateral matter.



                                               3
       Case 1:19-cv-00560-KOB Document 140 Filed 08/05/21 Page 4 of 17




II.    Legal Standard

       When “a party has acted in bad faith, vexatiously, wantonly, or for oppressive

reasons,” the court “may exercise its inherent power to assess attorney’s fees.” Chambers

v. Nasco, Inc., 501 U.S. 32, 45−46 (1991). When issuing sanctions for bad faith conduct,

the court has “broad discretion to impose sanctions and the nature or amount of those

sanctions.” Peer v. Lewis, 606 F.3d 1306, 1316 (11th Cir. 2010). “The key to unlocking a

court’s inherent power [to sanction] is a finding of bad faith.” Barnes v. Dalton, 158 F.3d

1212, 1214 (11th Cir. 1998).

       When issuing sanctions under inherent powers, courts in the Eleventh Circuit are

required to follow the subjective bad-faith standard. Purchasing Power, LLC v. Bluestem

Brands, Inc., 851 F.3d 1218, 1223 (11th Cir. 2017). Subjective bad faith is “not the same

as simple recklessness, which can be a starting point but requires something more to

constitute bad faith.” Id. at 1224 (citing Barnes v. Dalton, 158 F.3d 1212, 1214 (11th Cir.

1998)). When no evidence of subjective bad faith is present, the subjective bad faith

standard “can be met if [a party’s] conduct is so egregious that it could only be committed

in bad faith.” Id. (citing Roadway Exp., Inc. v. Piper, 447 U.S. 752, 767 (1980))

(emphasis added). “Courts considering whether to impose sanctions under their inherent

power should look for disobedience and be guided by the purpose of vindicating judicial

authority.” Id. at 1225.



                                             4
       Case 1:19-cv-00560-KOB Document 140 Filed 08/05/21 Page 5 of 17




       The Eleventh Circuit has not clearly specified the appropriate evidentiary standard

to apply when issuing sanctions for bad-faith conduct under its inherent powers. See

Zeltser v. Little Rest Twelve, Inc., 662 F. App’x 887, 889 (11th Cir. 2016) (finding that

“no binding precedent” existed for a party’s proposition that the court “was required to

support its finding of bad faith by clear and convincing evidence”). This court has

previously applied the clear and convincing evidence standard “out of an abundance of

caution” in a case involving bad-faith behavior and will follow the “out of an abundance

of caution” approach here. See Roche Diagnostics Corp. v. Priority Health, No. 18-cv-

1479, 2020 WL 2308319, at *4 (N.D. Ala. May 8, 2020). The clear and convincing

evidence standard “falls on the spectrum between preponderance of the evidence and

beyond a reasonable doubt.” Id. (citation omitted); see also Nejad v. AG, Ga., 830 F.3d

1280, 1289 (11th Cir. 2016) (“Clear and convincing evidence is a demanding but not

insatiable standard, requiring proof that a claim is highly probable.”).

       In sum, this court will only issue sanctions for bad faith conduct under its inherent

powers if it finds that it is highly probable that Oxford Mall’s conduct in this case was so

egregious that Oxford Mall could only have committed it in bad faith.

III.   Discussion

       J.C. Penney asks the court to award it attorney’s fees and expenses under the

court’s inherent powers for Oxford Mall’s conduct in this case, which J.C. Penney argues

constitutes bad faith and abused the judicial process. (Doc. 129). J.C. Penney argues that

                                              5
         Case 1:19-cv-00560-KOB Document 140 Filed 08/05/21 Page 6 of 17




(1) Oxford Mall created the misimpression that this court had diversity jurisdiction; (2)

Oxford Mall has known since January 2020 that the court lacked subject matter

jurisdiction and selectively disclosed and used jurisdictional information; (3) Oxford

Mall’s tactics caused J.C. Penney to waive Bankruptcy Court jurisdiction; and (4) Oxford

Mall withheld jurisdictional information while actively litigating and mediating this case.

(Id.).

         In response, Oxford Mall argues that inherent power sanctions are not warranted

because J.C. Penney did not meet its burden to invoke and prove diversity jurisdiction

when it filed this case and because Oxford Mall did not act in bad faith. (Doc. 138).

Oxford Mall states that it would have had every reason to tell the court if it knew before

April 2021 that the court lacked subject matter jurisdiction and that J.C. Penney provided

no evidence that Oxford Mall intended to deceive the court as it relates to jurisdiction.

(Id. at 4, 29).

         At the beginning of the hearing on July 26, 2021, the court noted the difficulties of

establishing jurisdiction for 21st-century business entities. The court found that J.C.

Penney dropped the ball when it did not follow-up with a motion to compel after Oxford

Mall failed to provide the necessary information to establish diversity jurisdiction in its

answer to J.C. Penney’s first interrogatory and that J.C. Penney failed to meet its burden

to establish diversity jurisdiction. The court found that Oxford Mall dropped the ball

when it filed a counterclaim asserting diversity jurisdiction without checking to make

                                               6
        Case 1:19-cv-00560-KOB Document 140 Filed 08/05/21 Page 7 of 17




sure that jurisdiction existed. And the court stated that it dropped the ball by not taking

additional steps to ensure that it had diversity jurisdiction in this case. See, e.g.,

Purchasing Power, 851 F.3d at 1220 (“It is in everyone’s best interest, both the litigants’

and the courts’, to verify that diversity jurisdiction exists before proceeding with the

case.”). The court noted that it would focus the hearing on whether Oxford Mall had

actual knowledge of the court’s lack of diversity jurisdiction from January 2020 until

April 2021 and whether Oxford Mall’s conduct during that time period was so egregious

that it constituted bad faith. The court considered the circumstances of Hibbett Sporting

Goods, Inc. v. Oxford Mall, LLC, No. 1:19-cv-1424-CLM, the only other case Oxford

Mall had pending in federal court at the time this case was being litigated; e-mail

correspondence related to the Hibbett case the parties submitted as evidence; Oxford

Mall’s knowledge of the lack of subject matter jurisdiction and its conduct regarding that

knowledge; and two cases that shed light on the difficulty of issuing sanctions under the

court’s inherent powers in circumstances involving LLCs and diversity. The court

considers each of these more fully below.

   A. The Hibbett Case

       First, the court finds it useful to provide a brief overview of the Hibbett case. Five

months after J.C. Penney filed suit against Oxford Mall, Hibbett Sporting Goods filed suit

against Oxford Mall, and the case was assigned to Judge Corey L. Maze. Hibbett

Sporting Goods, Inc. v. Oxford Mall, LLC, No. 1:19-cv-1424-CLM. The e-mails the

                                                7
       Case 1:19-cv-00560-KOB Document 140 Filed 08/05/21 Page 8 of 17




court recounts more fully below show that in September 2019, Oxford Mall was looking

for a diversity-destroying member to divest the Hibbett court of jurisdiction. (Doc. 129-2

at 1−5). Oxford Mall abandoned its search until December 16, 2019, when Judge Maze

sua sponte issued an order to show cause why the court should not dismiss the case for a

lack of subject matter jurisdiction. (Hibbett Doc. 14). On January 16, 2020, Judge Maze

held a telephone conference on the show cause order and ordered Oxford Mall to file a

supplemental disclosure listing all of the members and/or partners of Oxford Mall’s

members and their citizenships “through every layer of members and/or partners.”

(Hibbett Doc. 19). On January 28, 2020, Oxford Mall learned about Richard Carlson—a

resident of Delaware and a member of Brandywine Managers, LLC, a member down the

line in Oxford Mall’s ownership chain. (Doc. 129-2 at 12−14). On January 29, 2020,

Oxford Mall filed a complaint against Hibbett in Richmond County, Georgia. Then on

March 5, 2020, Oxford Mall filed a motion to dismiss in the Hibbett case for lack of

subject matter jurisdiction because of Mr. Carlson’s citizenship. (Hibbett Doc. 23). On

March 19, 2020, Judge Maze dismissed the Hibbett case because the court lacked subject

matter jurisdiction. (Hibbett Doc. 26).

   B. The E-mails

       Both parties submitted e-mail correspondence as evidence in support of their

positions. The court has carefully considered the e-mail correspondence.



                                            8
        Case 1:19-cv-00560-KOB Document 140 Filed 08/05/21 Page 9 of 17




        On September 10, 2019, Caroline Hatcher, Oxford Mall’s vice president, e-mailed

Isaac Pesin, a principal of Eightfold Opportunity Fund II, LP—owner of Yellowjacket

Holdings, LLC, one of the members of Oxford Mall—and asked him to provide the

structure and breakdown of general partners and limited partners of Eightfold

Opportunity Fund II, LP, for use in the Hibbett case. (Doc. 129-2 at 2). On September 12,

2019, Wayne Grovenstein, general counsel for Oxford Mall, e-mailed Mr. Pesin’s

counsel, Barry Lapides, asking about diversity-destroying members for the Hibbett suit.

(Doc. 129-2 at 4−5). In his e-mail, Mr. Grovenstein accurately set out the law of diversity

jurisdiction, stating:

        I am trying to determine diversity jurisdiction for Oxford Mall, LLC. Diversity
        jurisdiction ignores the state of incorporation of a limited liability company or
        limited partnership but instead looks at (i) the state of residence of any individual
        member or partner and (ii) the state of incorporation and principal place of
        business of any INC. corporation.

(Id. at 5).

        In response, Mr. Lapides told Mr. Grovenstein that all the principals of Eightfold

were Florida residents but that if he needed the residences of investors, it would “take

some digging.” (Id.). Mr. Grovenstein responded that if any members were Alabama

residents, the court would lack jurisdiction in Hibbett. (Id. at 4). He continued: “Likewise

for J.C. Penney, if one or more of the members is a Texas or Delaware resident, then we

may be able to relocate their lawsuit to Georgia.” (Id. at 5) (emphasis added). These

emails show that Mr. Grovenstein knew, in September 2019, what diversity jurisdiction
                                               9
       Case 1:19-cv-00560-KOB Document 140 Filed 08/05/21 Page 10 of 17




entailed and that finding a Delaware resident would destroy jurisdiction in the J.C.

Penney case.

       Shortly after this exchange, in the J.C. Penney case, on September 17, 2019,

Oxford Mall plead federal diversity jurisdiction in its Amended Counterclaim for

Unlawful Detainer. (Doc. 28).

       On October 3, 2019, Mr. Lapides followed up with Mr. Grovenstein, saying that a

representative of one of Eightfold’s primary investors wanted to have a phone call about

the “potential ‘rabbit hole’ concerning the disclosure.” (Doc. 129-2 at 4). On October 7,

2019, Mr. Lapides followed up with Mr. Grovenstein again, asking if they needed to have

a call. (Id.). Mr. Grovenstein responded, “Skip it.” (Id.).

       Both Ms. Hatcher and Mr. Grovenstein were closely involved with the J.C. Penney

case during this time frame. For example, Ms. Hatcher verified interrogatory responses in

J.C. Penney on July 18, 2019, October 30, 2019, and November 19, 2019; was deposed

on August 12, 2019 and November 15, 2019; and submitted an affidavit to the court on

September 30, 2019. (Doc. 129 at 11 n. 24). Likewise, Mr. Grovenstein attended six of

seven depositions taken in J.C. Penney between August and November 2019. (Doc. 129

at 10 n. 22).

       Then, in December 2019, Judge Maze issued an order to show cause in the Hibbett

case and followed up by ordering Oxford Mall to file a supplemental disclosure listing all

of the members and/or partners of Oxford Mall’s members and their citizenships in

                                              10
       Case 1:19-cv-00560-KOB Document 140 Filed 08/05/21 Page 11 of 17




January 2020. At that time, Mr. Grovenstein again e-mailed Mr. Lapides. (Doc. 129-2 at

7−8). In a January 23, 2020, e-mail, Mr. Grovenstein wrote:

       My assumption is that the judge does not want to spend time on a diversity action
       for which diversity jurisdictions [sic] does not actually exist and have the
       proceedings vacated at some later date because diversity does not actually exist.

(Doc. 129-2 at 6). This e-mail shows that Mr. Grovenstein understood the consequences

of a court’s lack of diversity jurisdiction. On February 3, 2020, John Markwalter, counsel

for Hull Property Group, e-mailed Mr. Grovenstein about research he conducted on a

court’s lacking jurisdiction and even mentioned finding an opinion from this court

discussing the issues. (Doc. 129-2 at 17).

       As stated above, the Hibbett case was dismissed in March 2020, but litigation

continued in the case at hand. On April 20, 2021—after unfavorable rulings against

Oxford Mall and after the parties had completed mediation—Mr. Grovenstein reached

out to Kenneth Largess, counsel for Abrams Capital Management. (Doc. 138-5 at 1). Mr.

Grovenstein asked Mr. Largess to confirm that the affidavit he signed about the diversity-

destroying Delaware resident in the Hibbett case was still accurate. (Id.). Mr. Grovenstein

wrote—furtively, in this court’s opinion—that “Oxford Mall, LLC, now has a separate

case with JCPenney involving the same type of jurisdictional claim of diversity of

citizenship. We need the same type of affidavit to cause JC Penney’s case in federal court

to be dismissed.” (Id.) (emphasis added). Mr. Grovenstein spoke of the present case as if



                                             11
        Case 1:19-cv-00560-KOB Document 140 Filed 08/05/21 Page 12 of 17




it were a new cause of action. But the present case had been pending since April 2019—

months before Hibbett.

    C. Oxford Mall’s Knowledge

        Oxford Mall tells the court that on April 19, 2021, Mr. Grovenstein told counsel,

Michael Brown, that he had failed to realize that diversity jurisdiction in this case did not

exist. (Doc. 138 at 16; Doc. 120-1 at Resp. to Int. No. 11). According to Oxford Mall,

Mr. Grovenstein realized the jurisdictional issue after reviewing the First Amended

Complaint in preparation for trial. (Doc. 138 at 16). Oxford Mall argues that “if [it] knew

before April 2021 that jurisdiction did not exist, it had every reason to alert this court.”

(Id. at 4).

        From its review of the e-mails discussing jurisdiction, the court finds that Mr.

Grovenstein had a conscious understanding of the law as it relates to diversity jurisdiction

and that he understood the consequences of a court’s not having diversity jurisdiction—

i.e. dismissal of the case and vacating prior rulings. Mr. Grovenstein provided an accurate

summary of the law on diversity jurisdiction in his September 12, 2019 e-mail. (Doc.

129-2 at 2). Then, as of at least January 28, 2020, he had actual knowledge that one of

Oxford Mall’s members down-the-line destroyed diversity. Instead of alerting this court

to that information at that time, Oxford Mall waited for 15 months to tell the court—after

J.C. Penney agreed to the lifting of a stay in bankruptcy proceedings (doc. 85-1), after the

court had ruled upon the summary judgment motions (doc. 88), after the court denied

                                              12
       Case 1:19-cv-00560-KOB Document 140 Filed 08/05/21 Page 13 of 17




Oxford Mall’s motion for reconsideration (doc. 99), and after the parties completed

mediation. Then Oxford Mall informed the court of its lack of jurisdiction. Oxford Mall

says that it did not “make the connection” until after mediation. (Doc. 138 at 14). But it

provides no evidence in support of that assertion; for example, it offers no affidavit from

Mr. Grovenstein saying that he forgot or was confused. The court infers from the

evidence it has—the email showing that Mr. Grovenstein knew in September 2019 what

diversity jurisdiction is and that a Delaware resident would destroy diversity jurisdiction

in this case, and Mr. Grovenstein’s actual knowledge in January 2020 that Oxford Mall

did, indeed, have a member who was a resident of Delaware—that Mr. Grovenstein had

actual knowledge that diversity jurisdiction did not exist in this case.

       Under basic agency principles, Mr. Grovenstein’s knowledge is imputed to Oxford

Mall. The general rule is well established that “that a principal is chargeable with and

bound by the knowledge of his agent while acting within the scope of his authority.” First

Ala. Bank v. First State Ins. Co., Inc., 899 F.2d 1045, 1061 n. 8 (11th Cir. 1990) (citing

Carnival Cruise Lines, Inc. v. Goodin, 535 So. 2d 98, 103 (Ala. 1988)).

       The court finds that clear and convincing evidence shows that Mr. Grovenstein’s

conduct—imputed to Oxford Mall—is tantamount to bad faith.

   D. Authority Guiding the Court

   The court does not take issuing bad-faith sanctions lightly. The court looked to two

cases with somewhat analogous facts for guidance in determining whether sanctions are

                                             13
       Case 1:19-cv-00560-KOB Document 140 Filed 08/05/21 Page 14 of 17




appropriate in this case: Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218

(11th Cir. 2017) and Atkins Nuclear Secured, LLC v. Aptim Federal Services, LLC, No.

1:18-cv-1112, 2019 WL 179137, at *1 (E.D. Va. April 24, 2019). In Purchasing Power,

the Eleventh Circuit reversed a district court’s imposition of bad-faith sanctions in a case

the district court had entertained for two years before finding out it lacked jurisdiction

upon remand from the Eleventh Circuit. 851 F.3d at 1222. The defendant in that case had

removed the case to federal court, had taken the word of the plaintiff that diversity

jurisdiction existed, and failed to verify the jurisdiction. Id. The district court sanctioned

the firm representing the plaintiff, finding that it “acted in bad faith when it failed to

investigate adequately [plaintiff’s] citizenship before it represented to [defendant] and the

court that diversity jurisdiction existed.” Id. at 1223.

       The Eleventh Circuit found that the district court set out the wrong standard for

issuing bad-faith sanctions; it looked only for recklessness, which “alone does not

constitute conduct tantamount to bad faith.” Id. at 1223. The Court found that “[c]ourts

considering whether to impose sanctions under their inherent power should look for

disobedience and be guided by the purpose of vindicating judicial authority,” and that

neither of those concerns were present in Purchasing Power. Id. at 1225. In its

conclusion, the Eleventh Circuit noted that “[n]o party in this case acted with bad

intentions, but the result was a colossal waste of time and effort.” Id. at 1228.



                                              14
       Case 1:19-cv-00560-KOB Document 140 Filed 08/05/21 Page 15 of 17




       This court has found Purchasing Power to be very instructive in this case. But,

unlike the court in Purchasing Power, the court finds that, here, the concern of

vindicating judicial authority is present and that the evidence shows that it is highly

probable that Oxford Mall acted with bad intentions; its conduct was more than just

reckless.

       The court also reviewed Atkins Nuclear Secured, LLC, No. 1:18-cv-1112, 2019

WL 179137, at *1 (E.D. Va. April 24, 2019). In that case, counsel for plaintiff asked in-

house counsel for defendant if any of the members of the defendant LLC were residents

of certain states. Id. at *2. Without researching the unique challenges posed by LLCs and

diversity jurisdiction, defendant’s in-house counsel responded that he did not object to

the court’s subject-matter jurisdiction. Id. Just a few months later, defendant’s trial

counsel discovered the jurisdictional defect and advised plaintiff’s counsel and the court.

Id.

       In deciding not to issue sanctions against defendant under its inherent powers, the

Virginia district court explained that although defendant did not do “what would have

been useful, beneficial, or even commendable,” the court did not “find any evidence that

either [defendant’s] in-house or outside counsel actually possessed any intent to delay or

disrupt the litigation in failing to investigate [defendant’s] corporate citizenship sooner.”

Atkins, No. 1:18-cv-1112, 2019 WL 1793137, at *7. The Virginia district court stated that

although in-house counsel’s failure to conduct any investigation into the citizenship of its

                                              15
       Case 1:19-cv-00560-KOB Document 140 Filed 08/05/21 Page 16 of 17




own companies before answering an interrogatory about the citizenship gave the court

“pause and concern,” the court could not “assume from the record . . . that Defendant

had an improper motive in responding as it did.” Id. The court also noted that defendant

was “not affirmatively representing or confirming that the [c]ourt had jurisdiction.” Id.

       Unlike the defendant in Atkins, Oxford Mall itself invoked diversity jurisdiction

when it filed a counterclaim (doc. 9) and then an amended counterclaim (doc. 28). And,

as explained above, the e-mails about the jurisdictional issue strongly suggest that Oxford

Mall had an improper motive and sought to delay the litigation.

       Unlike these other cases, Oxford Mall delayed at least 15 months from the time it

knew about the diversity-destroying member until it notified the court of its lack of

jurisdiction. And during that time, the court ruled on the parties’ motions for summary

judgment (doc. 88) and Oxford Mall’s motion for reconsideration (doc. 99); Oxford Mall

got J.C. Penney to agree to waive Bankruptcy Court jurisdiction (doc. 85-1); and the

parties participated in an unsuccessful mediation. Oxford Mall’s delay in disclosing lack

of diversity jurisdiction caused J.C. Penney to expend unnecessary time and effort and

incur unnecessary expenses—all of which could have been avoided if Oxford Mall had

timely revealed the lack of diversity jurisdiction.

   E. Conclusion

       For the reasons discussed at both the hearing and in this memorandum opinion, the

court finds that it is highly probable that Oxford Mall acted in bad faith by withholding

                                             16
       Case 1:19-cv-00560-KOB Document 140 Filed 08/05/21 Page 17 of 17




information related to the jurisdictional question from both J.C. Penney and this court.

The evidence shows that Oxford Mall’s general counsel understood the requirements of

diversity jurisdiction, understood what was at stake if the court lacked diversity

jurisdiction, knew as of January 2020 that a member down the line in Oxford Mall’s

ownership chain was a resident of Delaware, and failed to inform this court or J.C.

Penney of that information until April 2021. Thus, the court GRANTS IN PART J.C.

Penney’s motion for relief (doc. 120) and will issue bad-faith sanctions against Oxford

Mall under its inherent powers.

       The court finds it appropriate for Oxford Mall to pay J.C. Penney’s attorney’s fees

and expenses from March 5, 2020—the date that Oxford Mall filed a motion to dismiss

for lack of subject matter jurisdiction in the Hibbett case. But before the court awards a

dollar amount to J.C. Penney, the court will provide Oxford Mall an opportunity to brief

the issue of the reasonableness of J.C. Penney’s legal fees. The court asks J.C. Penney to

submit an updated affidavit outlining its fees and expenses from March 5, 2020 to the

current date on or before August 12, 2021. Oxford Mall must submit a brief on the

reasonableness of the fees by August 19, 2021.

       DONE and ORDERED this 5th day of August, 2021.




                                                  ____________________________________
                                                  KARON OWEN BOWDRE
                                                  UNITED STATES DISTRICT JUDGE
                                             17
